Citation Nr: 1804047	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to contaminants in the water supply at Camp Lejeune.

2.  Entitlement to service connection for squamous cell carcinoma of the finger, to include as due to exposure to contaminants in the water supply at Camp Lejeune.

3.  Entitlement to service connection for a headache disability, to include as due to exposure to contaminants in the water supply at Camp Lejeune.

4.  Entitlement to service connection for a mental disorder, to include as due to exposure to contaminants in the water supply at Camp Lejeune.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to September 1977.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and August 2013 rating decisions from the Department of Veterans (VA) Regional Office (RO) in Louisville, Kentucky.  The Board notes that the August 2013 rating decision denied the Veteran's headache disability claim on the basis that no new and material evidence was received.  However, the Veteran timely filed a notice of disagreement with respect to the December 2012 and August 2013 rating decisions.  A rating decision denying entitlement to service connection for a headache disability has never become final.  As such, the Board finds the Veteran does not need to submit new and material evidence to reopen a claim for service connection for a headache disability. 
 
In October 2017, the Veteran's attorney withdrew representation and informed the Veteran of such.  As the Veteran has not appointed another representative he is unrepresented in this matter.
 
The issue of service connection for colon cancer, to include as due to exposure to contaminants in the water supply at Camp Lejeune is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The Veteran's squamous cell carcinoma of the finger and headache disability are not related to exposure to contaminants in the water supply at Camp Lejeune.
 
2.  The Veteran's personality disorder is not a disability for VA compensation purposes.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for establishing service connection for squamous cell carcinoma of the finger have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
 
2.  The criteria for service connection for a headache disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
 
3. The criteria for service connection for a mental disorder have not been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(c), 3.307, 3.309, 4.9 (2017).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Direct service connection opinions were not obtained regarding the issues on appeal, other than to address exposure to contaminated water at Camp Lejeune.  However, the evidence does not establish that the Veteran suffered any other event, injury or disease in service or had a chronic disease or symptoms of a chronic disease manifesting during an applicable presumptive period, and the evidence does not suggest that any of these disabilities was caused or aggravated by a service-connected disability.  Indeed, in his March 2012 application for compensation and August 2012 statement the Veteran specifically asserted that his disabilities are due to exposure to contaminants at Camp Lejeune; he has not asserted a separate theory of entitlement.  Consequently, VA is under no duty to obtain additional medical opinions.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
 
Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that he has squamous cell carcinoma of the finger, a headache disability, and a personality disorder due to exposure to contaminants in the water supply at Camp Lejeune.

Service records reflect that the Veteran was stationed at Camp Lejeune from September 1975 to December 1975.  Veterans who spent 30 days or more at Camp Lejeune from August 1, 1953 to December 31, 1987 are presumed to have been exposed to volatile organic compounds (VOCs) due to contaminated drinking water.  38 C.F.R. § 3.307(a)(7).  There is a presumption that certain disabilities listed in 38 C.F.R. § 3.309(f) are related to exposure to VOCs at Camp Lejeune.  However, that list does not include squamous cell carcinoma, a headache disability, or personality disorder.

Squamous Cell Carcinoma

Service treatment records are absent complaints or treatment to the Veteran's right hand.  At separation examination of the upper extremities and skin, lymphatics was normal.

In September 2012 the VA examiner reported that the right index finger lesion excised in August 2011 was squamous cell skin cancer.  He opined that the squamous cell carcinoma was less likely than not due to exposure to contaminants in the water supply at Camp Lejeune as squamous cell carcinoma has not been demonstrated to be associated with water contaminants per the 2009 National Research Council (NRC) report on contaminated water supplies.  In October 2012 a different examiner evaluated the Veteran's skin disability and provided a medical opinion.  The October 2012 examiner noted the 2011 squamous cell carcinoma diagnosis and opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He explained that skin cancers have not been noted to be associated with the contaminated water at Camp Lejeune; ultraviolet exposure is a known risk factor for squamous cell carcinoma of the skin.  

There is no medical evidence in significant conflict with the opinion of the October 2012 VA examiner.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In the March 2012 application for compensation the Veteran stated his malignant cancer of the finger began in September 2011 and asserted this was due to exposure to contaminants in the water supply at Camp Lejeune.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of squamous cell carcinoma or as to the etiology of such is not competent medical evidence.  Moreover, whether any symptoms the Veteran experienced following service are in any way related to his current squamous cell carcinoma requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In this case, the Veteran specifically asserted that his disabilities are due to exposure to contaminants at Camp Lejeune.  The Board finds the October 2012 medical opinion more probative than the Veteran's lay statements regarding the relationship of contaminant exposure to squamous cell carcinoma as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability and medical literature, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has squamous cell carcinoma due to his military service.  Thus, the claim for service connection is denied.  



Headache Disability

Service treatment records are absent complaints of headaches or treatment for a head injury.  At separation examination of the head, face, neck and scalp was normal, as was the neurological evaluation.

During the October 2012 examination the examiner noted the Veteran's 2007 diagnosis for migraines including migraine variants.  He reported that a computed tomography (CT) scan done at the time was negative and in 2009 the Veteran was again seen for worsening headaches, and his 2009 CT scan was normal.  The examiner reported that the Veteran was never evaluated or treated for headaches while at Camp Lejeune and that there is no documentation that the Veteran suffered from headaches in-service.  He opined that the disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He explained that the Veteran did not appear to have any headache problems until 2007, many years after military service.  He reported that headaches are not a known condition that could result from exposure to contaminated water from Camp Lejeune.

There is no medical evidence in significant conflict with the opinion of the VA examiner.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. at 469-71.  In an August 2012 statement the Veteran asserted that his headaches are due to toxic water exposure at Camp Lejeune.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a headache disability or as to the etiology of such is not competent medical evidence.  Moreover, whether any symptoms the Veteran experienced following service are in any way related to his current headache disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  As noted, the Veteran specifically asserted that his disabilities are due to exposure to contaminants at Camp Lejeune.  The Board finds the medical opinion more probative than the Veteran's lay statements regarding the relationship of contaminant exposure to a headache disability as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability and medical literature, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a headache disability due to his military service.  Thus, the claim for service connection is denied.  

Mental Disorder 

The October 2012 VA mental health examiner diagnosed personality disorder not-otherwise-specified (NOS).  The examiner opined that the Veteran's personality disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He explained that the Veteran reported that he has been diagnosed and treated for paranoid schizophrenia, however, no records are evidenced in the claims file to reflect this and the Veteran did not report symptoms consistent with this diagnosis.  He further explained that his symptoms are more indicative of a personality disorder which is characterized by cognitive and behavioral patterns that are inflexible and pervasive across the lifespan.  He reported that this is a chronic condition manifested during childhood or adolescence, therefore, it is not related to or exacerbated by military service or contaminated drinking water.

The record reflects that the only diagnosed psychiatric disorder during the period on appeal is the Veteran's personality disorder.  While the Veteran reported treatment for paranoid schizophrenia, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a psychiatric disorder or as to the etiology of such is not competent medical evidence.  Further, the October 2012 examiner explained that no records are evidenced in the claims file to reflect paranoid schizophrenia and the Veteran did not report symptoms consistent with this diagnosis, but rather his symptoms were indicative of a personality disorder.  VA regulations state that personality disorders are not considered diseases or injuries for disability compensation purposes and, as such, may not be service connected.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for squamous cell carcinoma of the finger is denied.

Entitlement to service connection for a headache disability is denied.

Entitlement to service connection for a mental disorder is denied.


REMAND

The Veteran asserts that he has colon cancer due to exposure to contaminants in the water supply at Camp Lejeune.  

In the September 2012 opinion the VA examiner reported that the records demonstrate that although the Veteran had a large colon polyp and underwent a right colectomy in October 2007, pathology reports show there was no malignancy.  He reported the Veteran does not have colon cancer.  The VA September 2012 examination report reflects that a hard copy of the examination results was turned in at Louisville.  A copy of the examination results has not been associated with the claims file and there is no opinion of record as to whether the Veteran's colon polyps are related to his military service.  Thus, the Board finds that remand is necessary for additional development.  38 C.F.R. § 4.2 (2017).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the issues on appeal.  All properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Associate the September 2012 VA examination report with the electronic claims file.

3.  Send the claims file to an appropriate examiner to obtain an opinion with respect to the Veteran's colon disability.  If an examination is deemed necessary to respond to the questions, one should be scheduled.  After review of the claims file the examiner must opine whether it is as least as likely as not (at least a 50 percent probability) that any current colon polyp disability is etiologically related to service, to include exposure to contaminated water while serving at Camp Lejeune.

A complete rationale for all opinions must be provided.  If a negative opinion is offered based primarily on the length of time between separation and the current diagnosis, the examiner should explain the medical significance of this fact, i.e., why this is indicative that any diagnosed disability is not related to service.

4.  After completing the requested actions, and any additional actions deemed necessary, the AOJ should readjudicate the service connection claim for a colon disability.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


